DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-5 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the computation controller displaying a portion of the observation image on the display unit as a collimation image, deflecting a distance measuring optical axis by the optical axis deflector on the basis of a difference between a center of the observation image and a center of the collimation image in the observation image so that the distance measuring optical axis becomes the center of the collimation image, computing a direction angle of the distance measuring optical axis on the basis of a detection result of the attitude detector and a deflection angle of the distance measuring optical axis with respect to the reference optical axis, and measuring the measurement target on the basis of the direction angle and a distance measurement result of the distance measuring section using the reference point as a reference.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanaka et al. (Patent No. US 11,236,997 B2) discloses a surveying instrument including a survey system; an image sensing system, including first and second image sensing units, the second having an angle of view wider than that of the first.
Lundberg et al. (Patent No. US 5,100,229) discloses a spatial positioning apparatus providing three-dimensional position information and methods to utilize the position information for improved surveying, construction layout, equipment operations, manufacturing control and autonomous vehicle control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878